United States Court of Appeals,

                          Fifth Circuit.

                           No. 93-8421.

               Sam B. HILLER, et al., Plaintiffs,

           Federal Signal Corp., Plaintiff-Appellant,

                                v.

   MANUFACTURERS PRODUCT RESEARCH GROUP OF NORTH AMERICA, INC.,
Intervenor-Plaintiff-Appellee,

                                v.

              DURAVISION, INC., et al., Defendants,

              Duravision, Inc., Defendant-Appellee.

              DURAVISION, INC., et al., Plaintiffs,

              Duravision, Inc., Plaintiff-Appellee,

                                v.

           FEDERAL SIGNAL CORP., Defendant-Appellant.

                          Aug. 4, 1995.

Appeal from the United States District Court for the Western
District of Texas.

Before GARWOOD and EMILIO M. GARZA, Circuit Judges, and HEAD,
District Judge.*

     EMILIO M. GARZA, Circuit Judge:

     Federal Signal Corporation ("Federal") appeals from a judgment

entered against it after trial before a jury.         After finding

Federal liable for fraud and violations of the Texas Deceptive

Trade Practices and Consumer Protection Act ("DTPA"), Tex.Bus. &

Com.Code Ann. §§ 17.41-17.63 (Vernon 1987), the jury awarded

     *
      District Judge for the Southern District of Texas, sitting
by designation.

                                1
Duravision, Inc. ("Duravision") and Manufacturers Product Research

Group of North America, Inc. ("MPR") compensatory damages for lost

profits, and punitive damages.               Federal appeals this damage award,

and we vacate and remand.1

                                              I

       In 1987 Marc Johnson was hired by an advertising company

called Rollavision, U.S.A., Inc., which was in the business of

selling ads displayed on large video units in grocery stores,

banks, airports, and other public places frequented by consumers.

Film       inside    each   machine      rotated     periodically,      displaying   in

succession          as   many   as    twenty-five     to    thirty    advertisements.

Johnson worked as an ad salesman for Rollavision from October 1987

to December 1987, and his exposure to Rollavision influenced him to

start a business of his own, selling ads for machines like the ones

used by Rollavision.

       After leaving Rollavision, Johnson met with representatives of

Federal, and informed them that he wanted to develop a display

machine, for placement in public establishments, which would handle

multiple ads and display them frequently during the day.                      Federal

represented to Johnson that it was well-equipped to design and

manufacture          a   device      which   would   meet    his     needs.   Johnson


       1
      The opinion of the Court consists of the following: parts
I, II.A.1, II.A.3, II.B, and II.C, and part II.A.2 to the extent
that it holds that the evidence did not establish certain
categories of lost profits with reasonable certainty. The
remainder of part II.A.2 constitutes my concurrence in part and
dissent in part to the decision of the Court, see Garwood, J.,
concurring in part and dissenting in part, infra, to remand for
retrial of all damages.

                                              2
incorporated Duravision, Inc., and ten days later Duravision and

Federal agreed that Federal would construct twenty display machines

capable of housing from eight to forty transparency frames, and

Duravision would buy the units for $3,100 each.                An addendum to

that       agreement,   executed   several   months   later,   provided   that

Federal would not sell a Duravision display machine to anyone other

than Duravision, as long as Duravision purchased at least 100 signs

every twelve months.

       Duravision then began marketing the machines, assigning to MPR

the exclusive right to buy Duravision displays from Federal for

export to Mexico and to all of South America except Colombia.               In

return Duravision was to receive one-half of MPR's profits on the

resale of the machines, as well as one-half of any license fees

received by MPR.        A Mexican firm, Servicios Tecnicos Orientados al

Commercio ("STOC"),2 agreed to purchase Duravision machines from

MPR, and to pay MPR a franchise fee, as well as a licensing fee for

each machine it bought.            Gran Bazar—a major retailer in Mexico

City—agreed to lease a number of Duravision units from STOC for

installation in its stores.         Ricardo Guerra purchased from MPR the

exclusive right to market the Duravision concept in South America,

Central America, and the Caribbean, except for Colombia, agreeing

to buy Duravision machines from MPR and to pay MPR a franchise fee,

as well as a licensing fee for each machine purchased.             Duravision

also granted a franchise to an Arkansas firm known as Duravision of


       2
      STOC was run by Alfonso Moran and Alejandro Amescua.
Amescua is a cousin of Rodolfo Velasco, the president of MPR.

                                        3
America,    Inc.       ("the    Arkansas       franchisee"),      agreeing       to    sell

Duravision machines to the Arkansas franchisee at cost plus $1000,

in return for a 6% royalty on any revenues the franchisee might

earn.

     These arrangements all came to nought, however, when it became

apparent that Federal was unable to produce a working Duravision

machine    as    promised.           Despite       continual    reassurances      of    the

impending       completion      of    the   project      and    the   quality     of   the

machines, Federal never delivered a working Duravision sign.                           As a

result, all prospects for the distribution of the Duravision

displays were lost.

     This litigation ensued, with Duravision and MPR asserting

claims for fraud and violations of the Texas DTPA.                        The case was

tried before       a    jury,    which      found     Federal    liable    and   awarded

Duravision and MPR compensatory damages for lost profits in the

amounts of $3,995,000, and $4,750,000 respectively.                       The jury also

awarded punitive damages of $4,500,000 each to Duravision and MPR.

The magistrate judge entered judgment on the jury verdict and

awarded Duravision and MPR prejudgment interest.3

     Federal appeals, contending that (a) the jury's findings of

lost profits must be set aside, and the corresponding damage award

reversed, because MPR's and Duravision's recovery of lost profits

is precluded by Texas law, and because the lost profits were not

proved with reasonable certainty;                    (b) it is entitled to a new


     3
      The parties consented to have the case tried before a
United States Magistrate Judge.

                                               4
trial because the district court committed reversible error by

excluding from evidence Plaintiff's Exhibits 51 and 51a;                  (c) the

award of punitive damages must be set aside, because there was

neither evidence nor a jury finding that Duravision or MPR was

injured      in   tort;        and   (d)   the   magistrate   judge's    award   of

prejudgment interest must be set aside.

                                            II

                                             A

       Federal contends that the jury's finding of Duravision's and

MPR's lost profits must be set aside, and the damage award for

those lost profits must be reversed, because (1) Texas law does not

permit unestablished or unprofitable businesses, such as Duravision

and MPR, to recover damages for lost profits;                 (2) Duravision and

MPR failed to prove lost profits with reasonable certainty;                      and

(3)    the   statute      of   frauds      prevents   Duravision   and   MPR   from

recovering profits.

                                             1

                                             a

        Before we address Federal's first argument, we clarify

whether Duravision and MPR can recover any lost profits under Texas

law.    Texas common law traditionally awarded only out-of-pocket

costs in fraud cases.           Morriss-Buick v. Pondrom, 131 Tex. 98, 113

S.W.2d 889 (1938);             see also Camp v. Ruffin, 30 F.3d 37 (5th

Cir.1994) (rejecting benefit-of-the-bargain damages in common-law

fraud action).         That measure, however, is no longer exclusive.

With the enactment of the DTPA, Texas expanded the allowable


                                             5
methods by which damages in a fraud case can be measured, and

today, Texas common law allows "either the "out-of-pocket' or the

"benefit of the bargain' damages, whichever is greater."                 W.O.

Bankston Nissan, Inc. v. Walters, 754 S.W.2d 127, 128 (Tex.1988).4

Fraud victims are "also entitled to recover for pecuniary loss

suffered otherwise as a consequence of [their] reliance upon the

misrepresentation."         Texas    Commerce    Bank   Reagan    v.   Lebco

Constructors, Inc., 865 S.W.2d 68, 73 (Tex.App.—Corpus Christi

1993,    writ   denied).5    Where    properly   proven,   that    is,   not

speculative, these special damages can include lost profits.6

Consequently, Texas law does allow the recovery of lost profits in

DTPA cases, and Duravision and MPR are not precluded per se from

proving and recovering lost profits.

     4
      See also Leyendecker & Assocs., Inc. v. Wechter, 683 S.W.2d
369 (Tex.1984) (acknowledging that Texas common law allows "out
of pocket' damages, but also stating that Texas law also allows
"benefit of the bargain' damages under the DTPA); Streller v.
Hecht, 859 S.W.2d 114, 116 (Tex.App.—Houston [14th Dist.] 1993,
writ denied) ("Our common law allows recovery of either the
benefit of the bargain measure of damages or out of pocket losses
in fraud claims."); Hedley Feedlot, Inc. v. Weatherly Trust, 855
S.W.2d 826, 840 (Tex.App.—Amarillo 1993, writ denied) (same as
Streller ).
     5
      See also Airborne Freight Corp. v. C.R. Lee Enters., Inc.,
847 S.W.2d 289, 295 (Tex.App.—El Paso 1992, writ denied) ("[T]he
plaintiff is entitled to recover "special' or "consequential'
damages shown to be the proximate result of the
misrepresentation.").
     6
      See White v. Southwestern Bell Tel. Co., 651 S.W.2d 260,
262 (Tex.1983) (allowing recovery of lost profits in DTPA case);
Trenholm v. Ratcliff, 646 S.W.2d 927, 933 (Tex.1983) (allowing
recovery for lost profits in fraud action); Lebco, 865 S.W.2d at
74 (allowing contractor to recover lost compensation and lost
profits when property owner with whom he had contracted induced
him to begin construction by fraudulently misrepresenting the
status of the development loan).

                                      6
                                     b

          Federal first argues that "as a matter of law" neither

Duravision nor MPR may recover damages for lost profits, because

neither company was an established, profitable business at the time

of   the    transactions   in   question.   Federal   points   out   that

Duravision was incorporated less than one month before it entered

into the Display Sales Agreement, and has never made a profit;        and

that MPR has never made a profit, although it had been in business

for several years when the transactions at issue here occurred.7

Federal argues that "under Texas law, an unestablished business is

not entitled to recover lost profits."8

          A number of decisions of this Court and the Texas courts

indicate that businesses lacking a history of profitability may not

recover lost profits under Texas law.       However, in light of the

most recent decisions on this subject, we conclude that this Texas

rule is not an absolute one.      Under Texas law a business's failure

to demonstrate a history of profitability should be considered, but

is not independently dispositive, in deciding whether lost profits


      7
      Rodolfo Velasco testified that although MPR "never showed a
profit from 1984 until 1988," during those years "it was break
even." Record on Appeal, vol. 27, at 5.
      8
      The issue which Federal raises is one of state law, and we
review de novo the district court's resolution of that issue.
See Salve Regina College v. Russell, 499 U.S. 225, 231, 111 S.Ct.
1217, 1225, 113 L.Ed.2d 190 (1991) ("The obligation of
responsible appellate review and the principles of a cooperative
judicial federalism underlying [Erie Railroad Co. v. Tompkins,
304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938) ] require that
courts of appeals review the state-law determinations of district
courts de novo."). The parties agree that the issue is governed
by Texas law.

                                     7
may be recovered.

     The Supreme Court of Texas recently stated:

     [W]here it is shown that a loss of profits is the natural and
     probable consequence[ ] of the act or omission complained of,
     and their amount is shown with sufficient certainty, there may
     be a recovery therefor.... It is not necessary that profits
     should be susceptible of exact calculation, it is sufficient
     that there be data from which they may be ascertained with a
     reasonable degree of certainty and exactness.... "In order
     that a recovery may be had on account of loss of profits, the
     amount of the loss must be shown by competent evidence with
     reasonable certainty."

Texas Instruments, Inc. v. Teletron Energy Mgmt., Inc., 877 S.W.2d

276, 279 (Tex.1994) (quoting Southwest Battery Corp. v. Owen, 131

Tex. 423, 115 S.W.2d 1097, 1098 (1938)).              The court also quoted a

passage    from   Southwest    Battery     which     indicates    that    new   and

unestablished businesses may not recover lost profits:                   "The rule

denying    a   recovery      ...   where       the   enterprise     is    new    or

unestablished, is still enforced, on the ground that the profits

which might have been made from such business are not susceptible

of being established by proof to that degree of certainty which the

law demands." Id. (quoting Southwest Battery, 115 S.W.2d at 1099).

     Several      of   our    decisions    indicate      that     the     new   and

unestablished     business    rule   is    a    strict   one,    always    denying

recovery to businesses which have failed to show a history of

profits.    See Fiberlok, Inc. v. LMS Enters., Inc., 976 F.2d 958,

962 (5th Cir.1992) (stating that "prospective profits are not

recoverable for a newly established business or for a business that

has operated at a loss" and explaining that "[t]he former has no

track record, and the latter is an established loser");                     Golden

Bear Distributing Sys. of Texas, Inc. v. Chase Revel, Inc., 708

                                      8
F.2d 944, 951 (5th Cir.1983) (stating categorically that "Texas law

permits the recovery of the expected profits of a business only if

"there was some data and history of profits from an established

business' " (emphasis added) (quoting Atomic Fuel Extraction Corp.

v. Slick's Estate, 386 S.W.2d 180, 188 (Tex.Civ.App.—San Antonio

1964), writ ref'd n.r.e. per curiam, 403 S.W.2d 784 (Tex.1965)

(explicitly withholding approval of holding that only nominal

damages might be recovered)));       Keener v. Sizzler Family Steak

Houses, 597 F.2d 453, 458 (5th Cir.1979) (stating that "[u]nder

Texas law prospective profits are not recoverable for a newly

established business or for a business which has operated at a

loss" (emphasis added)), cited in Golden Bear, 708 F.2d at 951

("accord");   Fredonia Broadcasting Corp., Inc. v. RCA Corp., 481

F.2d 781, 803 (5th Cir.1973) (stating "the well-established rule

that prospective profits from a new enterprise which has no history

of profits are too remote and speculative to be included in

compensatory damages" (quoting Southwest Bank & Trust Co. v.

Executive Sportsman Ass'n, 477 S.W.2d 920, 929 (Tex.Civ.App.—Dallas

1972, writ ref'd n.r.e.))).

     Our statements to that effect were supported by the teaching

of the Texas courts of appeals.       Most notably, in Atomic Fuel

Extraction Corp. v. Slick's Estate, the San Antonio Court of Civil

Appeals explained:

          Since the decision in Southwest Battery Corporation v.
     Owen, Texas has permitted recovery of lost profits to a
     business that can prove it is established and making profits
     at the time a contract is breached or a tort committed. That
     case explains that pre-existing profits, together with other
     facts and circumstances, may supply the reasonable certainty

                                 9
       required both as to the fact of damages and the amount. The
       success of an enterprise, measured in profits, is dependent
       upon a multitude of risks, chances and circumstances; and
       without some history of profits there is inadequate data upon
       which to prove the fact of damages with the certainty
       required. A new and unestablished business without a profit
       record leaves too much to conjecture and speculation.

Id., 396 S.W.2d at 188 (citation omitted).             The court in Atomic

Fuel, citing numerous decisions, observed that "[i]n those Texas

cases which have permitted recovery, there was some data and

history of profits from an established business," and "[i]n sharp

contrast with those precedents are those which have consistently

denied future profits when the business was new and unestablished."

Id. at 188-89, quoted in Fredonia Broadcasting, 481 F.2d at 803.

The court stated that "[p]roof of an operation of a business at a

loss fails to meet the test."       Id. at 189;        see also First Texas

Sav.    Ass'n   v.     Dicker   Ctr.,    Inc.,   631     S.W.2d     179,   187

(Tex.App.—Tyler 1982, no writ);           Ganda, Inc. v. All Plastics

Molding, Inc., 521 S.W.2d 940, 943 (Tex.Civ.App.—Waco 1975, writ

ref'd n.r.e.);       Executive Sportsman Ass'n, 477 S.W.2d at 929.

       However, several recent decisions of Texas courts of appeals

indicate that the absence of a history of profitability is not

dispositive of the issue of recovery of lost profits;             rather it is

one consideration, and lost profits may be recovered, even absent

a history of profitability, if other evidence establishes lost

profits with reasonable certainty.         The court of appeals stated

that conclusion quite clearly in Orchid Software, Inc. v. Prentice-

Hall, Inc., 804 S.W.2d 208 (Tex.App.—Austin 1991, writ denied).

There the court stated that "more recent cases have held that a new


                                    10
business may use other data besides past profit history to show

anticipated profits to a reasonable certainty," and held "that the

absence of a history of profits does not, by itself, preclude a new

business from recovering lost future profits."         Id. at 210-11.9

      The court of appeals in Pena v. Ludwig, 766 S.W.2d 298

(Tex.App.—Waco 1989, writ requested), stated that although "[l]ost

profits of a new or unestablished business generally cannot be

proved to a reasonable certainty due to the absence of a prior base

period for comparison[,] ... lost profits may be recovered for a

new enterprise, if factual data is otherwise available to furnish

a   sound   basis   for   computing   probable   losses."   Id.   at   301

(citations omitted).        The court explained that "[w]hether the

evidence is sufficient to support a finding of lost profits must be

determined from the facts of each case."         Id.

      In Frank B. Hall & Co. v. Beach, Inc., 733 S.W.2d 251

(Tex.App.—Corpus Christi 1987, writ ref'd n.r.e.), the appellant

argued—as does Federal here—that the jury's damage award had to be

reversed because "a "business which operates at a loss ... cannot

recover lost profits.' "         Id. at 257.      The court of appeals

rejected that argument, noting that "Beach did not contend ...

Hall's conduct caused it to suffer another year of operating at a

loss.     Rather, Beach sought to prove that Hall's conduct caused it

to lose specific business from which it would have realized a


      9
      See also Wissman v. Boucher, 150 Tex. 326, 240 S.W.2d 278,
281 (1951) (stating that "the normal criterion" for recovery of
lost profits is "an established record of profits made prior to
the act which is the basis of damage claim" (emphasis added)).

                                      11
certain profit."       Id.      The court explained that "[i]t is entirely

possible that a business can make a profit on individual jobs, yet

still end up with a net year-end loss. Furthermore, simply because

a business may have a net loss does not mean that it cannot suffer

further damage at the hands of another."              Id. at 258.10

     We are not aware of any decision of the Texas Supreme Court

that expressly decides whether the failure to demonstrate a history

of profitability—by itself—bars the recovery of lost profits.

However,     the   Texas     Supreme   Court's   recent   decision    in   Texas

Instruments,       Inc.    v.    Teletron    Energy    Management,    Inc.   is

instructive.       There the court stated:

     The requirement of "reasonable certainty" in the proof of lost
     profits is intended to be flexible enough to accommodate the
     myriad circumstances in which claims for lost profits
     arise.... "Profits are not always speculative and remote.
     Whether in a given case they should be so classified depends
     altogether upon the facts and circumstances of that particular
     case." ... "What constitutes reasonably certain evidence of
     lost profits is a fact intensive determination."11

     10
      The court of appeals in Hall overturned the jury's damage
award on other grounds. See Hall, 733 S.W.2d at 258-59 (noting
that verdict was based on estimates of lost profits which were
not supported by "objective facts, figures, or data").
     11
          The court also stated:

                  This does not mean, however, that the "reasonable
             certainty" test lacks clear parameters. Profits which
             are largely speculative, as from an activity dependent
             on uncertain or changing market conditions, or on
             chancy business opportunities, or on promotion of
             untested products or entry into unknown or unviable
             markets, or on the success of a new and unproven
             enterprise, cannot be recovered. Factors like these
             and others which make a business venture risky in
             prospect preclude recovery of lost profits in
             retrospect.

     Teletron, 877 S.W.2d at 279 (emphasis added).              The Texas

                                        12
Teletron, 877 S.W.2d at 279 (quoting Southwest Battery, 115 S.W.2d

at 1099;    Whiteside v. Trentman, 141 Tex. 46, 170 S.W.2d 195, 197

(1943);    Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 84

(Tex.1992)).     Furthermore, although emphasizing that the plaintiff

in Teletron had never operated at a profit,12 the Texas Supreme

Court did not end its analysis there.              The court also emphasized

that the case before it involved "the proposed sale of a new and

unique    product   which   had    never    been    sold    before,"   and   the

production of which appeared not to be feasible.13               Although the

absence    of   profit   history   was     an   important    consideration   in

Teletron, the court did not list it as a factor which precluded

recovery of lost profits, and stated that "[t]he focus is on the

experience of the persons involved in the enterprise and the nature

of the business activity, and the relevant market."              Id. at 280.



     Supreme Court's reference to "clear parameters," and
     "factors" which "preclude recovery of lost profits," appears
     compatible with a strict rule denying recovery whenever a
     business fails to prove a history of profits: the court's
     list of factors which preclude recovery was not exhaustive,
     see id. (referring to "[f]actors like these and others "
     (emphasis added)), and the absence of a profit history
     arguably could be one such factor. However, the court's
     analysis of the evidence in Teletron leads us to conclude
     that treating the absence of profit history as one
     consideration—but not a dispositive one—is more consistent
     with the Texas Supreme Court's view of the reasonable
     certainty requirement.
     12
      See id. at 280 (distinguishing Southwest Battery and Pace
Corp. v. Jackson, 155 Tex. 179, 284 S.W.2d 340 (1955)—two cases
where recovery of lost profits was permitted—based on the fact
that "[t]he businesses in [those] cases actually operated at a
profit," whereas the plaintiff in Teletron "never did").
     13
      See id. at 281 (pointing out that Pace and Southwest
Battery "involved the sale of established products").

                                      13
     We follow the Teletron court's example by declining to treat

the absence of a profit history, on the part of either Duravision

or MPR, as dispositive of the recoverability of lost profits.       We

hold that the absence of a history of profitability, like the fact

that a business is new, is "but one consideration."14    Id.    Several

of our decisions indicating a contrary result—Golden Bear, Keener,

and Fredonia   Broadcasting—preceded   the   decisions   in   Teletron,

Orchid Software, Frank B. Hall, and Pena, and therefore do not

reflect the recent trend in Texas law which the latter cases


     14
      Although the court in Teletron stated that "[t]he rule
denying a recovery ... where the enterprise is new or
unestablished, is still enforced," id., 877 S.W.2d at 279
(quoting Southwest Battery, 115 S.W.2d at 1099), the court also
explained that a new business is not absolutely barred from
recovering lost profits simply because it is new:

               The fact that a business is new is but one
          consideration in applying the "reasonable certainty"
          test. In Southwest Battery the Court endorsed
          enforcement of a rule denying recovery of lost profits
          "where the enterprise is new or unestablished." But
          this rule does not deny recovery by a new business
          simply because it is new; it denies recovery "on the
          ground that the profits which might have been made from
          such businesses are not susceptible of being
          established by proof to that degree of certainty which
          the law demands." The mere hope for success of an
          untried enterprise, even when that hope is realistic,
          is not enough for recovery of lost profits. When there
          are firmer reasons to expect a business to yield a
          profit, the enterprise is not prohibited from
          recovering merely because it is new.

     Id. at 280. Also, according to Teletron, the new or
     unestablished " "enterprise' referred to in Southwest
     Battery is not the business entity, but the activity which
     is alleged to have been damaged." Id. In light of that
     language we reject Federal's argument that Duravision is
     barred from recovering lost profits because it was
     incorporated only a matter of days before the agreement with
     Federal.

                                14
represent.     Because our 1992 decision in Fiberlok is more recent

than Orchid        Software,   Hall,      and   Pena,    we    regard   Fiberlok   as

declining     to    adopt    the   view   of    Texas   law    which    those    cases

represented.         However, the Texas Supreme Court's decision in

Teletron implicitly approved the approach which was taken in Orchid

Software, Hall, and Pena.           Therefore, to the extent that the view

of Texas law expressed here represents a departure from that in

Fiberlok,15 we believe such a departure is justified by the decision

in Teletron.

                                           2

          Deciding whether the evidence is sufficient to prove lost

profits with reasonable certainty requires a detailed discussion of

the facts.     "Recovery for lost profits does not require that the

loss be susceptible of exact calculation.                      However, ... [t]he

amount of the loss must be shown by competent evidence with

reasonable certainty." Holt, 835 S.W.2d at 84 (citations omitted).

"As a minimum, opinions or estimates of lost profits must be based

on objective facts, figures, or data from which the amount of lost

profits can be ascertained."           Id.      Federal argues that most of the

lost profits awarded by the jury were not proved with reasonable

certainty,     but    were   merely    hoped     for    by    Duravision   and   MPR.

Duravision and MPR respond that they proved lost profits via

     15
      But see Fiberlok, 976 F.2d at 963 (describing the rule
denying recovery for new and unestablished businesses as "the
general rule," and stating that that rule "does not apply to a
business established on the basis of a contract sufficiently
specific in nature as to allow credible prediction of the amount
of lost profits, particularly if factual data is available to
furnish a sound basis for computing probable loss").

                                          15
specific contracts which would have earned revenues in Mexico,

South America, and Arkansas, but which were cancelled because of

Federal's failure to deliver the Duravision machines.

                                 a

         The jury awarded Duravision $3,995,000 in damages—almost

exactly the figure presented by Duravision's expert, Christopher

Pflaum.     Pflaum computed Duravision's damages to be $3,994,902,

based on lost profits from sales of display machines, leases of

display machines, sales of advertising, license fees, and franchise

fees, in Mexico, Arkansas, and South America, less operating

expenses.     Similarly, the jury awarded MPR almost exactly the

amount of damages testified to by MPR's damages expert, Timothy Ray

Moore.    Moore testified that MPR suffered $4,751,530 in damages,

based on lost profits from sales and leases of display machines,

sales of advertising, license fees, and franchise fees in Mexico,

South America, and Arkansas, less operating expenses.      The jury

awarded MPR $4,750,000 in damages.    Because the amounts of damages

awarded by the jury so closely approximated the amounts testified

to by Pflaum and Moore, we regard the jury's verdict as finding

that the amounts testified to by the experts were correct.

     "The standard for appellate review of a jury's verdict is

exacting."    Chemical Distrib., Inc. v. Exxon Corp., 1 F.3d 1478,

1483 (5th Cir.1993).

     "The verdict must be upheld unless the facts and inferences
     point so strongly and overwhelmingly in favor of one party
     that reasonable [individuals] could not arrive at any verdict
     to the contrary. If there is evidence of such quality and
     weight that reasonable and fair minded [individuals] in the
     exercise of impartial judgment might reach different

                                 16
      conclusions, the jury function may not be invaded."

Id.   (quoting     Granberry     v.    O'Barr,   866    F.2d    112,   113   (5th

Cir.1988)).      Therefore, we must decide whether a reasonable person

could find that Duravision's and MPR's lost profits were not

speculative, but were proved with reasonable certainty.                "[W]e are

bound to view the evidence and all reasonable inferences in the

light most favorable to the jury's determination."                     Rideau v.

Parkem Indus. Serv., Inc., 917 F.2d 892, 897 (5th Cir.1990).                 "Even

though we might have reached a different conclusion if we had been

the trier of fact, we are "not free to reweigh the evidence or to

re-evaluate credibility of witnesses.' "                Id. (quoting Glass v.

Petro-Tex Chem. Corp., 757 F.2d 1554, 1559 (5th Cir.1985)).

      The Duravision concept was marketed in four main areas—in

Mexico, via S.T.O.C.;          in Mexico, via an agreement with the Gran

Bazar retail chain;16 in South America, by way of an agreement with

Ricardo Guerra;     and in Arkansas, through the Arkansas franchisee,

Duravision of America, Inc.            The future profits which Duravision

and MPR would have earned in each of these areas are in dispute,

and we will examine each one separately.

                                         b

              Servicios Tecnicos Orientados al Commercio

      In   the   summer   of    1988   MPR   acquired    from   Duravision    the

exclusive rights (1) to purchase Duravision displays from Federal

for export to Mexico, and (2) to market the machines in Mexico.

      16
      The Gran Bazar lease agreement was engineered by STOC, but
will be addressed separately from STOC's sales of Duravision
machines.

                                        17
MPR agreed to pay Duravision one half of all licensing fees from

the Duravision concept, as well as one half of all profits from the

sale of Duravision machines.

     Shortly thereafter MPR transferred to STOC the exclusive right

to market the Duravision idea in Mexico.              Alejandro Amescua and

Alfonso Moran, representing STOC, signed a letter approving the

following conditions of the agreement:              (1) STOC would acquire

Duravision machines from MPR at the rate of $3500 per machine;             (2)

for each machine imported into Mexico, STOC would pay MPR an annual

license   fee   of   $1000   for    the    first   year,   to   be   negotiable

thereafter but not to be less than $1000;            and (3) STOC would buy

a minimum of 100 Duravision machines during a period of 12 months.

See Record on Appeal, Defendant's Exhibit D-129.

     Several days later Moran, on behalf of STOC, sent a letter to

MPR agreeing to the following additional terms "as a compl[e]ment"

to the prior agreement:      (1) that the cost of the exclusive right

to market the Duravision concept in Mexico would be $175,000;              and

(2) that the cost of the license would be $1000 per machine per

year "for the first three years," but would be negotiated for the

subsequent years.      See id.     Defendant's Exhibit D-130.

     On July 30, 1988, Moran wrote Duravision a "formal letter of

intent to buy ... a minimum of eight hundred (800) "Duravision

displays' " that year, "to be delivered in the next six months,"

for $3500 each.      See id. Defendant's Exhibit D-140.          The terms of

the formal letter of intent were reiterated by a letter from Moran

to Duravision the following month, in which Moran stated:                  "By


                                      18
accepting these terms you will assure us that nobody will be able

to purchase these Signs from you for the purpose of exporting them

into Mexico."     Moran also indicated that in light of STOC's

contacts with public transit authorities in Mexico City, "very

probably the amount of eight hundred displays ordered w[ould] be

increased to around 1,200 displays the first year."17          See id.

Defendant's Exhibit D-141.

     Based   on   the   foregoing    information,   Pflaum   and   Moore

calculated the profits that Duravision and MPR would have earned if

Federal had provided the Duravision display machines that it had

promised. Pflaum prepared a chart, based on projected sales of 800

units,18 which represented that Duravision would have received the

following revenues:

     (i) $87,500 Duravision's half of the $175,000 fee to be paid
          by STOC to MPR for the exclusive right to market the
          Duravision concept in Mexico;

     (ii) $1,100,000 Duravision's half of the license fees to be
          paid by STOC to MPR each year for a period of three
          years, on each machine imported into Mexico by STOC;19

     17
      See also Defendant's Exhibit D-131 (setting out additional
terms as a "complement" to the MPR-STOC agreement, and stating
that STOC's "needs ... estimated for the first year, could be
approximately ... 800 to 1200 units").
     18
      Pflaum prepared two charts, one of which was based on
sales of 1200 units, the other on sales of 800 units. The jury's
verdict reflects that the jury did not accept Pflaum's
calculations based on sales of 1200 units.
     19
      If 800 machines had been sold, and STOC had paid MPR $1000
per machine per year for three years, the total license fee paid
to MPR would have been $2,400,000 (800 machines × $1000 × 3 years
= $2,400,000). Pflaum arrived at a lower amount, $2,200,000, by
allowing for the time required to deliver all of the 800 machines
to Mexico. In late July of 1988 Moran wrote STOC's formal letter
of intent to purchase 800 machines, to be delivered within six

                                    19
     (iii) $400,000 Duravision's half of the profits to be received
          by MPR on the sale of 800 units to STOC for $3500 each:
          Pflaum figured that Federal would sell each unit to MPR
          for $2500, and that MPR would therefore earn a profit of
          $1000 on each unit, resulting in a total profit on sales
          of $800,000.

The total of all of the foregoing is $1,587,500.

     Moore's calculation of MPR's lost revenues differed from

Pflaum's calculations in the important respect that Moore based his

numbers on sales of 1200 machines.    In other important respects

Moore's calculations mirrored Pflaum's.20   Moore prepared a chart,

based on sales of 1200 units, which represented that MPR would have

earned the following revenues:

     (i) $87,500 MPR's half of the $175,000 fee paid by STOC to MPR
          for the exclusive right to market the Duravision concept
          in Mexico;

     (ii) $1,800,000 MPR's half of the license fees to be paid by
          STOC to MPR each year for a period of three years, on




months. Pflaum assumed "that by the end of 1989, all eight
hundred machines would be in place." Record on Appeal, vol. 38,
at 29. Consequently, according to Pflaum's calculations, 1990
would be the first year in which license fees of $1000 per
machine would be received for all 800 machines. Pflaum
calculated that $800,000 in license fees would be received by MPR
in each of 1990 and 1991, but only $600,000 would be received by
the end of 1989. Hence the figure $2,200,000 ($600,000 +
$800,000 + $800,000 = $2,200,000), of which Duravision's one half
share would have been $1,100,000. Pflaum's allowance for
delivery time is not challenged on appeal.
     20
      The jury's verdict is inconsistent to the extent that it
awarded damages to Duravision based on the sale of 800 Duravision
machines, but awarded damages to MPR based on the sale of 1200
machines. Because Duravision and MPR agreed to divide equally
the profits from the sale of all machines, the jury verdict is
unsupported by the evidence to the extent that it implicitly
finds MPR would have earned revenues based on the sale of an
additional 400 machines. However, because the parties present no
argument as to this issue it is not properly before the Court.

                                 20
           each machine imported into Mexico by STOC;21

     (iii) $600,000 MPR's half of the profits to be received by MPR
          on the sale of 1200 units to STOC for $3500 each: Moore
          figured that Federal would sell each unit to MPR for
          $2500, and that MPR would therefore earn a profit of
          $1000 on each unit, resulting in a total profit on sales
          of $1,200,000

The total of the foregoing revenues is $2,487,500.

                                 i

     Federal initially challenges these damages calculations by

arguing that MPR and Duravision failed to establish with reasonable

certainty that any of the 1200 Duravision machines could have been

sold.22 Although I agree as to any sales in excess of 800 machines,

I conclude that sufficient facts and figures indicated the future

sale of 800 machines to permit recovery of corresponding lost

profits.

     21
      Unlike Pflaum, Moore did not allow for the time required
to deliver all of the machines he anticipated would be purchased
by STOC. Neither his failure to do so—nor the jury's finding
accepting his calculations to that effect—is challenged on
appeal. Moore simply calculated that $1000 would be paid on each
of 1200 machines every year for three years, resulting in a total
receipt by MPR of $3,600,000 ($1000 × 1200 machines × 3 years =
$3,600,000). MPR's half of that sum would, of course, be
$1,800,000.
     22
      Arguably, the machines could not even have been bought
from Federal under the terms of the parties' agreements, since
the record contains no evidence of a contract binding Federal to
produce all the Duravision displays that the jury's damage award
was based on. Duravision and MPR's claims for lost profits are
necessarily predicated not only on the demand for Duravision
machines, but also on their ability to meet that demand.
Consequently, the absence of evidence that Federal was
contractually bound to produce the hundreds of machines which
formed the basis of the jury's verdict calls into question the
certainty of the lost profits which the jury found. However,
Federal does not argue that Duravision's and MPR's lost profits
were, for that reason, not proved with reasonable certainty.
That argument is therefore waived.

                                21
      MPR's expert, Moore, computed lost profits on the basis of

1200 machines, which Moran mentioned in a letter to Duravision. In

that letter Moran stated:     "Also be informed that we contacted the

officers in the Subway System in Mexico City and the Airport

management and very probably the amount of eight hundred displays

ordered will be increased to around 1,200 displays the first year."

Record on Appeal, Defendant's Exhibit D-141.            The only other

indication that 1200 machines would be purchased by STOC is found

in an earlier letter from Moran to MPR, in which Moran stated that

STOC's   "estimated"    "needs"    for   the   first   year   "could   be

approximately   ...    800   to   1200   units."   Record     on   Appeal,

Defendant's Exhibit D-130.

      Moran's statements of an approximate number of machines which

he "could" need, and which he "very probably" would order, does not

provide the degree of certainty which is required for recovery of

lost profits. "As a minimum, opinions or estimates of lost profits

must be based on objective facts, figures, or data from which the

amount of lost profits can be ascertained."        Holt, 835 S.W.2d at

84.   "We cannot uphold an award of damages based on speculation."

Hall, 733 S.W.2d at 259 (overturning jury verdict where evidence

supporting finding of lost profits was estimate, unsupported by

underlying facts, of "about" how much plaintiff could have made);

see also Fenwal, Inc. v. Mencio Sec., Inc., 686 S.W.2d 660, 665

(Tex.App.—San Antonio 1985, writ ref'd n.r.e.) (overturning jury

verdict where evidence supporting lost profits was statement that

company would do "in the neighborhood of $300,000 in gross sales"


                                    22
and   profit   would    be   "in   the    neighborhood   of   about   I    guess

$60,000").     Moran's statements regarding the purchase of 1200

machines are unsupported by any underlying facts, and are patently

speculative.23     As    such   they     are   insufficient   to   prove   with

reasonable certainty any lost profits from the sale of Duravision

machines over 800 units, and the jury's verdict awarding MPR lost

profits must be modified accordingly.             MPR may not recover lost

profits from sales or from license fees for any of the 400 machines

erroneously included in Moore's calculations.

       As to the remaining 800 signs, however, I reject Federal's

arguments.     First of all, I conclude that a binding contract was

entered into between STOC and MPR which entitled MPR to the sale of

100 Duravision machines during the first year of the contract.                A

letter from Moran to MPR specifically stated, "the minimum quantity

... will be the buying of 100 units."             A binding contract which


      23
      Several witnesses at trial inadvertently referred to
Moran's statements as an order for 1200 machines. See Record on
Appeal, vol. 25, at 152 (where Moran testified that he "place[d]
an order" with Duravision for 800 machines, and that "order g[o]t
increased to twelve hundred machines"); id. vol. 24, at 87
(where Rodolfo Velasco testified that "STOC increase[d] the
number of signs it was ordering from duravision and M.P.R. group
... from eight hundred to twelve hundred units"); id. vol. 26,
at 99 (where Moran testified that he "decided to increase the
order by another four hundred"). In light of the explicit terms
of Moran's correspondence, the foregoing testimony does not
support the conclusion that either of Moran's letters amounted to
an order for 1200 machines. See generally Fed.R.Evid. 1002 ("To
prove the content of a writing ... the original writing ... is
required, except as otherwise provided in these rules or by Act
of Congress."), 1004 (providing that "[t]he original is not
required, and other evidence of the contents of a writing ... is
admissible if" the original is lost, destroyed, not obtainable,
in the possession of the opposing party, or not closely related
to a controlling issue).

                                         23
would have resulted in ascertainable profits can satisfy the

plaintiff's   burden   of   proving    lost    profits   with   reasonable

certainty.    See Holt, 835 S.W.2d at 85 (stating that plaintiffs

"could have supported their lost profits with testimony that they

had lost out on specific contracts");         Fleming Mfg. Co. v. Capitol

Brick, Inc., 734 S.W.2d 405, 407 (Tex.App.—Amarillo 1987, writ

ref'd n.r.e.) (stating that "[p]roof of existing contracts for ten

inch bricks ... would have satisfied th[e] burden" of proof with

reasonable certainty).24    A binding agreement between MPR and STOC

for the purchase of 100 units proved those sales with reasonable

certainty in this case.

     The remaining units upon which Pflaum based his calculations

were the subject of Moran's formal letter of intent.              Although

apparently not a binding contract, neither is Moran's letter of

intent a mere statement of opinion or conjecture, as was his

reference to a probable order of 1200 machines.          Moran stated his

intent to purchase a specific number of machines (800) for a stated

price ($3500 each) within a definite time period (six months).         As

a result, the formal letter of intent satisfied the requirement of

"objective facts, figures, or data from which the amount of lost

profits can be ascertained."     Holt, 835 S.W.2d at 84.

     Furthermore, several weeks later Moran repeated his statement

of intent in the following letter to Marc Johnson:

     Dear Marc:

     24
      Federal concedes that Texas courts have permitted recovery
of lost profits where there was "proof of existing, enforceable
contracts." Reply Brief for Federal at 4.

                                  24
     In reference to our July 30th, Letter of Intent for Eight
     Hundred (800) "Duravision Displays" we are confirming you that
     as per our conversations with Mr. Rodolfo Velasco we accepted
     that the price for each Display will be $3,500.00 USD FOB
     Mexico City and we will pay you the amount of $1,000.00 USD
     per display per year as a "License Fee" for using the
     exclusive rights to market this concept in Mexico.

     By accepting these terms you will assure us that nobody will
     be able to purchase these Signs from you for the purpose of
     exporting them into Mexico....

     SINCERELY YOURS.

     /s/ALFONSO MORAN DIRECTOR.

Record on Appeal, Defendant's Exhibit D-141.

     Moran's letters amply support the inference that STOC would

have entered into a binding contract for the purchase of those

displays had they been available.25 Furthermore, there is no reason

to believe that MPR would have been less willing than STOC to

complete the sale of the 800 Duravision machines.    Even assuming

that the machines would have cost MPR $3100 each, as Federal

contends, MPR would have made a profit on the sale of each machine,

and therefore had good reason to sell the machines which STOC

desired to purchase.    In light of these facts, it is reasonably

certain that a binding contract for the sale of 800 Duravision

machines would have been completed, had they been produced.26

     25
      Moran testified at trial that in his experience in
business, written agreements usually follow formal letters of
intent. See Record on Appeal, vol. 26, at 93.
     26
      Federal contends that the "number of displays that could
have been sold if the displays had functioned properly is a
matter of pure speculation" because Moran's "letters of intent
were not supported by orders from" stores where the displays
would eventually be installed. Reply Brief for Federal at 8. We
disagree. Despite the absence of contracts to install units in
the field, Moran issued the formal letter of intent and, several

                                  25
        Federal argues, however, that Moran's formal letter of intent

is merely an unenforceable agreement to agree, and as such will not

support recovery of lost profits damages.                     Federal relies for that

proposition on Reid v. El Paso Construction Co., 498 S.W.2d 923

(Tex.1973), where the Supreme Court of Texas reversed an award of

lost profits which was based on an unexecuted collateral contract,

holding that proof of the lost profits was "remote, contingent, and

too uncertain."         Id. at 925.          However, in Reid the Texas Supreme

Court    did     not    hold    that    executory         contracts    generally     are

insufficient evidence of future lost profits. Furthermore, Reid is

distinguishable on its facts.

     The plaintiffs in Reid purchased land from the defendants and

entered   into     an    oral   agreement          with   a   third   party   to   build

apartment buildings on the premises.                      See id.      The plaintiffs

alleged that they lost profits, which they would have earned by

building the apartments, because that the defendants had secretly

altered    the    drainage      of     the    land    before     selling   it   to   the

plaintiffs, causing it to flood with the first heavy rains.                        Id. at

924-25. In denying recovery of the lost profits, the Texas Supreme


weeks later, sought MPR's and Duravision's acceptance of its
terms. See supra, Record on Appeal, Defendant's Exhibits D-140
(July 30 letter of intent), D-141 (letter of 20 August). That
evidence showed with reasonable certainty that Moran would have
entered into a contract to buy 800 units, even though he had not
obtained contracts to install the units in public establishments.
Admittedly, the absence of contracts for installation of the
units might have compromised STOC's ability to honor an agreement
to purchase 800 units from MPR. However, it is always possible
that contracts will be breached, and Texas courts nonetheless
have indicated that contracts which would have given rise to
certain profits may satisfy the requirement of reasonable
certainty.

                                              26
Court noted that there was "no evidence that [the defendants] knew

or had any reason to know about an agreement by which plaintiffs

intended to or had a contract to erect apartment units on the

vacant lot...."     Id. at 925.     Here, by contrast, Federal knew that

Duravision would attempt to distribute hundreds of its machines for

placement in public establishments.                Therefore, Reid does not

require reversal in this case.

     Federal also relies on Federal Land Bank Ass'n v. Sloane, 793

S.W.2d 692 (Tex.App.—Tyler 1990), rev'd in part on other grounds,

825 S.W.2d 439 (Tex.1991), in which the court of appeals overturned

a jury verdict awarding damages for lost profits.             See id. at 699-

700, 701.    Hoping to raise broiler chickens for sale to Pilgrim's

Pride, the Sloanes sought financing from FLBA for construction of

two chicken houses.        See id. at 694.        FLBA's loan officer assured

the Sloanes that their loan application had been approved, but

several months later FLBA informed the Sloanes that the money would

not be forthcoming.        See id. at 694-95.       As a result, the Sloanes

were unable to finalize an agreement with Pilgrim's Pride.             See id.

at 695.     The Sloanes sued FLBA, and the jury awarded damages for

profits that the Sloanes would have made under a contract with

Pilgrim's Pride.     See id.

     The court of appeals reversed the award of lost profits,

stating that "there was no proposed form of contract between the

Sloanes and Pilgrim introduced into evidence;              [and] there was no

proof as to any of the specific terms of such proposed future

contract    from   which    the   jury    could    award   lost   profits   with


                                         27
reasonable certainty." Id. at 699. Sloane is easily distinguished

from this case because Moran's formal letter of intent did propose

a contract between STOC and MPR, including specific terms of price,

quantity, and delivery date.   Because it is distinguishable on its

facts, Sloane is not controlling.27

     I would therefore hold that Duravision and MPR proved with

reasonable certainty that they would have sold 800 Duravision

display machines to STOC, and that both MPR and Duravision are

     27
      The court of appeals in Sloane also relied on dicta from
the court of appeals' opinion in Allied Bank West Loop v. C.B.D.
& Associates, 728 S.W.2d 49 (Tex.App.—Houston [1st Dist.] 1987,
writ ref'd n.r.e.). The court in Allied Bank stated that "[i]n
order to recover lost profits, a party must show either a history
of profitability or the actual existence of future contracts from
which lost profits can be calculated with reasonable certainty."
Id. at 54-55. However, the Allied Bank case did not raise the
issue whether future contracts must actually be in existence to
permit the recovery of lost profits where there is no profit
history: the court sustained the award of lost profits because
the plaintiff's "financial history ... showed profitability."
Id. at 55. Furthermore, after carefully examining the two cases
cited by Allied Bank for the requirement of existing future
contracts—Southwest Battery and Automark of Texas v. Discount
Trophies, 681 S.W.2d 828 (Tex.App.—Dallas 1984, no writ)—we can
find no support for such a rigid rule. To the contrary, both
Southwest Battery and Automark indicate that the recoverability
of lost profits must be decided upon the facts of each case. See
Southwest Battery, 115 S.W.2d at 1099 ("It is impossible to
announce with exact certainty any rule measuring the profits the
loss for which recovery may be had."); Automark, 681 S.W.2d at
829 ("Each such case must be determined on its own facts."); see
also Teletron, 877 S.W.2d at 279 (stating that the "requirement
of "reasonable certainty' in the proof of lost profits is
intended to be flexible enough to accommodate the myriad
circumstances in which claims for lost profits arise," and that
"[w]hat constitutes reasonably certain evidence of lost profits
is a fact intensive determination"). Although we recognize the
probative force of existing contracts in lost profits cases, see
Holt, 835 S.W.2d at 85 ("The Heines could have supported their
lost profits with testimony that they had lost out on specific
contracts...."), we do not regard Texas law as including a strict
requirement of the actual existence of future contracts wherever
no history of profitability is shown.

                                 28
entitled to collect license fees and profits from the sale of those

machines.

                                      ii

     Federal further contends that the evidence does not support

Moore's and Pflaum's assumption that Federal would have sold

machines    to   MPR   for   $2500.    In   calculating   MPR's   and    that

Duravision's profits on the sale of displays to STOC, Moore and

Pflaum posited that MPR could have purchased the machines from

Federal for $2500 each and sold them to STOC for $3500 each,

resulting in a per-machine sales profit of $1000.          Duravision and

MPR contend that Federal promised to reduce the cost of each

display from $3100—the amount provided in the initial agreement

between Duravision and Federal—to $2500.          Federal argues that no

agreement was reached for a reduction in the price of a Duravision

display from $3100 to $2500, and that Duravision and MPR's experts

merely speculated that the price of display machines would drop to

$2500.    Federal contends that any profits from the sale of display

machines should thus be based on a cost to MPR of $3100, resulting

in a profit of only $400 on the sale of each machine.

     Pflaum, Duravision's expert, admitted that he had never seen

a document which stated an agreed price per unit for the Duravision

displays.28 When asked whether he was "aware of how the twenty-five

hundred dollar per machine cost came into effect," Pflaum answered:

"There were some early discussions I've seen notes on...."              MPR's

     28
      See Record on Appeal, vol. 30, at 16 ("I've seen a lot of
things about what the price is going to be. I can't say that any
one of them says this is the price we agree on.").

                                      29
expert, Moore, who also based his calculations on the price of

$2500 per machine, agreed that he had "never seen a letter written

from Federal sign in which they agree to keep the price at

twenty-five hundred dollars."     Neither had Moore seen an invoice

from Federal Sign bearing the price $2500 per machine.

      Federal's district manager, Mike Harris, dealt extensively

with Duravision and MPR regarding the price of Duravision displays.

Harris testified that he had "had no way of knowing what the final

purchase price would be," and that "the only representations that

[Federal] ever made to [Duravision were] that [Federal] would try

to have the machine priced in th[e] ballpark" of $2500.    Record on

Appeal, vol. 34, at 216.   During his testimony Harris specifically

denied "that [he] represented that the price would be twenty-five

hundred dollars or less," id. at 218, and further testified as

follows:   "We had discussions.        We may have said, it might be

twenty-five hundred, maybe it will be twenty-five hundred, it could

be twenty-five hundred.    We were still in the development process

... and there was no way for us to know what the price would be."

Id.

      Other evidence in the record tends to show that Harris may

have promised a reduction in the price of the Duravision machines.

However, that evidence merely raises questions about the amount of

any possible price reduction.   Rodolfo Velasco, of MPR, testified

as follows:

      Q What was your agreement with Federal Sign relative to how
      much each machine would cost if you bought in quantities?

      A Mike Harris told me that the price would be reduced.    From

                                  30
        the first machine that I paid thirty-five hundred dollars,
        that would be reduced around twenty-three to twenty-five
        hundred dollars ... if I purchased in volume.

Id. vol. 24, at 83.                  Velasco also indicated in a letter to

Duravision that Harris had "offered a discount after the first

twenty        machines      and   the     price    that   [was]   quoted     was   around

$2,350.00 to $2,400.00 USD per machine."                     Id. Defendant's Exhibit

D-121.         John Vickers, of Duravision, testified that he was once

present        when    Velasco      ordered       two   hundred   signs,     and   "[t]he

agreement was twenty-six hundred and sixty-five dollars for the

first hundred and twenty-five hundred thereafter." Id. vol. 23, at

44.29        Although this evidence supports the conclusion that a price

reduction was agreed to by Federal, it does not show sufficiently

what the amount of the reduced price would have been.                      Velasco does

not identify a specific agreed price:                     he refers to two different

ranges of prices—$2300 to $2500, and $2350 to $2400.                               Vickers

testified that, of the 200 machines ordered, 100 would have cost

$2650.

        Furthermore, the evidence does not show sufficiently when any

reduction        in    price      would    have    occurred.      In   his    letter    to

Duravision,           see   supra,      Velasco     indicates     Harris     promised    a

reduction after the first twenty machines.                          However, Velasco

testified differently at trial:

        Q And what type of volume did you have to purchase in order to
        get the price down to twenty-five hundred dollars per machine?

        A He had it mentioned that he knew that we were talking

        29
      Vickers testified that this agreement was reached between
Rodolfo Velasco and Mike Harris.

                                              31
     about—to start eight hundred to twelve hundred units.

Id. vol. 24, at 83-84.       Although Vickers testified about an order

for 200 machines, he did not say when this order was placed, or how

many Duravision machines would have been sold already before these

200 machines.      Therefore, the evidence does not show sufficiently

whether a reduction in price would have been in effect when MPR

purchased the 800 machines for resale to STOC.

     As a result, I would reverse the damage awards for MPR and

Duravision to the extent that they are based on a sale price to MPR

of $2500 and a corresponding profit margin of $1000 per machine.

The district court did not address whether Federal would have

reduced the price of Duravision displays below the rate of $3100

each,     which   was   provided    for    in   the   original   Display   Sales

Agreement between Duravision and Federal.30              Because the district

court instead accepted the experts' assumption that Federal would

have reduced its price to $2500, I would not on our own initiative

make that determination.           Duravision and MPR did, however, prove

that some profits had been lost, and I would therefore remand for

a determination of what both the price of the displays and the

corresponding lost profits would have been.

                                       iii

     We also find insufficient evidence to prove with reasonable

certainty that STOC would have paid license fees for each of the

     30
      It is also speculative whether MPR could have continued to
purchase the machines for $3100, since the contract with Federal
only bound Federal to provide 20 machines at that price.
However, Federal does not make that argument. It is therefore
waived.

                                          32
800 machines in 1990 and 1991.31    Both Moore and Pflaum calculated

lost profits based on license fees of $1000 per machine for 1990

and for 1991.      However, as Federal points out, there is no

objective evidence to prove that STOC would have continued to pay

the license fees during those years.      MPR and Duravision do not

cite, and we have not found, any evidence that STOC held contracts

for the sale of advertising on the machines it intended to purchase

from MPR.    Therefore, there are no objective facts and figures to

show that STOC could have done enough business during 1990 and 1991

to be able to pay $800,000 per year in license fees.   Furthermore,

STOC was not contractually obligated to continue paying license

fees for three years.    Although the agreement between STOC and MPR

stated that the amount of the license fees would be negotiated

after three years, it did not identify three years as the term of

the agreement.   Therefore STOC was not bound by any agreement for

a term of three years.    See City of Big Spring v. Bd. of Control,

404 S.W.2d 810, 817 (Tex.1966) (stating that "when a contract has

no definite and determinable term ... it may be terminated at the

end of a reasonable time in order to carry out the intention of the

parties").   Absent a binding agreement or other objective data to

show that STOC would have paid the license fees beyond the first

year, there is insufficient evidence to prove with reasonable

certainty that MPR and Duravision would have shared $800,000 in

license fees during 1990 and during 1991.        The award of lost


     31
      Federal does not argue that the license fees would not
have been paid during the first year—1989.

                                   33
profits from STOC's license fees must therefore be vacated, and I

would hold that Duravision and MPR may recover lost profits only

from license fee revenues that the jury found they would have

received prior to 1990:          $300,000 for Duravision, and $400,000 for

MPR.

                                         iv

       In   summary,   I   would     hold     that    the   evidence   shows   with

reasonable certainty that 800 Duravision displays would have been

sold to STOC in Mexico.          As a result, the total profit on sales of

displays to STOC from which lost profits could be recovered should

on remand be calculated as follows:                  ($3500-price determined on

remand) × 800 machines, and Duravision and MPR are each entitled to

recover lost profits from half of that sum.

       I would also hold that Duravision may recover lost profits

from   license   fees      of    only   $300,000—the        amount   which   Pflaum

calculated Duravision would have received before 1990, and that MPR

also may recover lost profits only from license fees it would have

received prior to 1990.           Furthermore, to the extent that the lost

license fees awarded to MPR are based on the sale to STOC of 1200

Duravision displays, those lost license fees were not proved with

reasonable certainty.           It was only shown with reasonable certainty

that 800 machines would have been sold to STOC.                      Consequently,

rather than the $1,800,000 which the jury awarded, I would hold

that MPR may recover lost profits from license fee revenues of only




                                         34
$400,000.32

     Also, I would not disturb the award of lost profits based on

one-half of the $175,000 franchise fee paid by STOC to MPR—$87,500

to each of Duravision and MPR.33

                                      c

                                Gran Bazar

      Accepting the calculations promulgated by Duravision's and

MPR's experts, the jury also awarded damages to both companies for

profits which would have been earned as a result of a leasing

agreement with Gran Bazar, a major retailer in Mexico City.             The

experts' calculations were based on the following scenario.

     Gran     Bazar   would   lease   thirty   Duravision   displays,   all


     32
      I recognize that this award varies from the amount which
would be recovered by Duravision. For reasons already discussed,
see supra notes 18, 20, Pflaum computed a different damage amount
for lost license fees than did Moore. However, because that
aspect of the damage award for Duravision is not challenged on
appeal, the issue is not before this Court.
     33
      Federal argues that the $175,000 franchise fee paid by
STOC to MPR cannot give rise to damages because it was a
collateral agreement unanticipated by Federal. For this
proposition Federal cites only to a segment of Rodolfo Velasco's
testimony where he states that Duravision and Federal, in
entering into the Display Sales Agreement, did not anticipate the
installation of Duravision machines in Mexico. See Record on
Appeal, vol. 27, at 127. However, Velasco's testimony does not
prove Federal failed to foresee that Duravision might earn
revenues such as franchise fees. It suggests only that Federal
did not anticipate the distribution of Duravision machines in
Mexico. Other evidence supports the conclusion that Federal was
aware of Duravision's and MPR's plans for marketing the
Duravision displays. During meetings with Marc Johnson, prior to
the execution of the agreement between Federal and Duravision,
Mike Harris of Federal learned that Duravision might try to sell
or lease its machines in Oklahoma and Texas, and that they "were
talking about a good number of machines." Federal's argument
that the franchise fee was unanticipated is without merit.

                                      35
belonging to STOC, and place fifteen of the units in each of two

Gran Bazar stores.        Lease payments would be $80,000 per year per

machine, such that the total as to all thirty machines would be

$2,400,000 per year. Lease payments would be received initially by

STOC, which would then remit one half—$1,200,000 annually—to MPR;

and   MPR   would   pay   to   Duravision     one    half    of   that—$600,000.

Therefore the lease revenues for a given year were ultimately

divided as follows:         $1,200,000 to STOC;          and $600,000 each to

Duravision and MPR.34

      Moore calculated MPR's lost profits based on lease payments

for   1989,   1990,   and   1991,    resulting      in   a   total   for   MPR   of

$1,800,000.      Like     Moore,    Pflaum   calculated      Duravision's    lost

profits from leases to Gran Bazar for 1989, 1990 and 1991, totaling

$1,800,000.    However, Pflaum also calculated lost profits for the

last quarter of 1988, in the amount of $150,000 (1/4 × $600,000 =

$150,000), so that Duravision's total damage estimate for profits

from leasing fees was $1,950,000.                The jury awarded MPR and

Duravision damages in accordance with those figures.

      Federal first argues the evidence did not show with reasonable

certainty that Gran Bazar would lease thirty Duravision machines to

      34
      It is undisputed that STOC and MPR agreed to share equally
any profits STOC received by leasing Duravision signs to Gran
Bazar. See id. vol. 25, at 134 (where Alfonso Moran, director of
STOC, testified that STOC was "going to split fifty/fifty as part
of joint venture some profits with M.P.R. Group"); id. vol. 26,
at 84 (where Moran testified that "STOC and MPR ... had an
agreement to split, one half, fifty-fifty ... all monies"); see
also id. at 119. It is also undisputed that MPR agreed to share
equally with Duravision any profits it made by marketing the
Duravision concept in Mexico. See id. Defendant's Exhibit D-
124.

                                       36
Gran Bazar.      At the time of the agreement between STOC and Gran

Bazar there was one Gran Bazar store in operation in Mexico City,

and the grand opening of another store was planned.                    Federal

contends that the lease of thirty Duravision units for these stores

was a mere "contingency" which was not proven with reasonable

certainty.      We disagree.

      Several     witnesses,      including    Marco   Antonio    Luna,      the

sub-director of Gran Bazar, and Alfonso Moran, the director of

STOC, testified that Gran Bazar leased fifteen Duravision machines

for the first Gran Bazar store.            Luna also testified that twenty

Duravision machines "were going to be installed in the Gran Bazar

store, the second one," and that these machines were "on the same

agreement" as the machines for the first store.          Record on Appeal,

vol. 25, at 49-50.             Rodolfo Velasco testified that the same

agreement was reached for the second Gran Bazar store as for the

first—providing for fifteen machines.          See id. vol. 23, at 198.       A

letter from MPR to Federal also refers to a "contract" with "the

second Gran Bazar" for "15 more machines and another $1.2 million."

The   letter     says   that    "we"—apparently    referring     to   MPR    and

STOC—"were going to be paid $2,000.00 USD per ad per year in each

machine for 15 machines."          Id. Defendant's Exhibit D-185.           This

evidence would permit a reasonable juror to conclude that Gran

Bazar and STOC had a contract for the lease of at least thirty

Duravision signs.35      I would therefore hold that the evidence of

      35
      Luna's testimony that twenty displays would have been
placed in the second Gran Bazar suggests that 35 signs in all
would have been leased.

                                      37
those contracts proved with reasonable certainty that thirty signs

would have been leased to Gran Bazar by STOC.            See Holt, 835 S.W.2d

at 85;    Barbouti v. Munden, 866 S.W.2d 288, 297 (Tex.App.—Houston

[14th    Dist.]    1993,    writ     denied)   ("One   party's     testimony   of

estimated profits, without proof of the existence of an actual

contract or any objective data, is not sufficient in our opinion to

support an award of lost profits."              (emphasis added));         Fleming

Mfg. Co., 734 S.W.2d at 407;          Davis v. Small Business Inv. Co., 535

S.W.2d 740, 743 (Tex.Civ.App.—Texarkana 1976, writ ref'd n.r.e.)

(upholding denial of lost profits damages where, inter alia,

"[t]here was no evidence of contracts or sales which could have

been anticipated").

     Federal also contends, however, that the evidence did not show

with reasonable certainty that Gran Bazar would pay $80,000 per

machine to lease the Duravision units.                 Federal argues that a

letter   from     Marco    Antonio    Luna,    sub-director   of    Gran   Bazar,

indicates $80,000 was to be paid for all fifteen units which were

to be leased for the first Gran Bazar location.                    See Record on

Appeal, Defendant's Exhibit D-138.             Federal's argument is without

merit.

     Luna admitted at trial that the letter in question, which is

written in Spanish, did not explicitly say $80,000 was to be paid

for each machine.         See id. vol. 25, at 79, 81.      As Luna testified,

the letter refers only to a lease of fifteen machines for $80,000.

However, the letter does not purport to be a contract between STOC

and Gran Bazar.     It merely states that "Gran Bazar is interested in


                                         38
market[ing] the ads in ... Duravision displays" under a leasing

agreement.      Id.   Defendant's Exhibit D-138 (emphasis added).

Furthermore, Luna repeatedly testified that the oral agreement

between STOC and Gran Bazar obligated Gran Bazar to pay the sum of

$80,000 annually for each machine, see id. vol. 25, at 24-25, 29,

79.   Alfonso Moran, the director of STOC, testified to the same

effect. See id. vol. 26, at 81.     Their testimony was sufficient to

prove that an agreement between Gran Bazar and STOC required Gran

Bazar to pay $80,000 per machine per year.            Because of the

existence of that contract, I would hold that the evidence showed

with reasonable certainty that STOC would have received $80,000 per

year for each machine it leased to Gran Bazar.         See Holt, 835

S.W.2d at 85;    Barbouti, 866 S.W.2d at 297;   Fleming Mfg. Co., 734

S.W.2d at 407;    Davis, 535 S.W.2d at 743.

      Finally, Federal argues that the evidence failed to show with

reasonable certainty that any signs would have been leased by Gran

Bazar during 1990 and 1991—the second and third years as to which

damages were awarded for lost lease revenues.        Federal contends

that "no objective facts and data in the record supported that

speculation."    We agree.   We have not found, and MPR and Duravision

do not cite, any evidence in the record which indicates that the

Gran Bazar lease agreement extended for a period greater than one

year. Alfonso Moran, the director of STOC, testified that the Gran

Bazar agreement was "for an indefinite period of time."     Record on

Appeal, vol. 26, at 32.      Furthermore Rodolfo Velasco, writing to

Federal on behalf of MPR, indicated that the "contract with Gran


                                   39
Bazar was signed for $1.2 million Dollars (15 machines at $80,000

USD per year)."      Id. Defendant's Exhibit D-185.                   Velasco also

referred to the agreement regarding the second Gran Bazar location

as a "contract ... for 15 more machines and another $1.2 million."

Id.   Velasco's letter does not indicate that he regarded the Gran

Bazar contracts as having a term of three years.                To the contrary,

the   letter   suggests    that   Velasco         considered    the    Gran   Bazar

contracts to be worth only $1.2 million each, which was the agreed

rental payment     for    one   year.        On   direct    examination    Pflaum,

Duravision's expert, was asked why his calculations of Duravision's

damages extended over a period of three years, and he responded:

"In reviewing, looking at the projections, this looked like it was

going to be a very profitable business.                    And, clearly, a very

profitable business."      Id. vol. 38, at 33.36 The most we have found

to support the projection of lease revenues into a second and third

year is Moran's testimony that he was "in this deal for the long

term."     Id. vol. 26, at 37.    Moran's statement of a general desire

to continue participating in what was, in his words, a "terrific


      36
      Pflaum also answered "yes" to the following question:
"With respect to the Gran Bazar line, you contend, as I
understand it, that the agreement was that Gran Bazar would pay
eighty-thousand dollars, per machine, per year, for three years,
to lease the machines, to STOC." Record on Appeal, vol. 30, at
19 (emphasis added). Pflaum's testimony does not reflect any
facts of the STOC-Gran Bazar agreement which would support his
"contention." Pflaum, an expert in finance, testified about the
economic consequences of the transactions in question here. He
did not testify from personal knowledge about the facts of the
transactions which took place. See id. at 23 (where Pflaum
testified that his understanding of the Gran Bazar transaction
was "based on reading the depositions and talking to Mr.
Velasco").

                                        40
business," reveals neither an agreement between STOC and Gran Bazar

to lease the Duravision machines for more than one year, nor any

other facts, figures, or data sufficient to prove with reasonable

certainty that profits would have been earned from the Gran Bazar

deal for a period of three years.

     Because we agree with Federal's third argument, I would hold

that MPR and Duravision may recover lost profits from the Gran

Bazar lease agreement only for revenues which would have been

received during the first year of that agreement—$600,000 in lease

revenues for each of Duravision and MPR.     Accordingly, I would

reverse the jury's verdict awarding lost profits based on an

additional $1,200,000 to MPR and an additional $1,350,000 to

Duravision on the grounds that it was not proved with reasonable

certainty that the Gran Bazar lease agreement would have remained

in effect for more than one year.

                                d

                          South America

     Duravision and MPR's experts also calculated, and the jury

found, damages resulting from the loss of a sale of 300 Duravision

machines to Ricardo Guerra, for distribution in South America. The

jury found that Duravision lost $639,845, and MPR lost $525,000,

consisting of profits on sales of Duravision machines, as well as

license and franchise fees which would have been paid by Guerra.

Federal argues that the amount of Duravision's and MPR's lost

profits from license fees, and from sales of Duravision machines to

Guerra, was not proved with reasonable certainty.   We agree.


                                41
     In a written contract, Guerra purchased from MPR the right to

market, sell, and use the Duravision display in South America,

Central America, and the Caribbean, except for Panama and Columbia.

See Record on Appeal, Defendant's Exhibit D-134.             In return for

those rights Guerra agreed to pay MPR $225,000, of which he paid

$22,500 upon the signing of the contract.            MPR agreed to supply

Guerra with Duravision signs "enough for [his] demand" at the price

of $3500 per machine, and Guerra agreed to pay MPR an annual

license fee for each machine purchased.37

     Both Pflaum and Moore calculated lost profits based on the

sale to Guerra of 300 Duravision machines, and the jury apparently

credited    the   experts'   calculations.      We    find   the   evidence

insufficient to prove with reasonable certainty that 300 machines

would have been sold to Guerra.         The contract between Guerra and

MPR does not require Guerra to purchase any particular number of

Duravision machines.     See id.   In a letter to Guerra on behalf of

MPR, Rodolfo Velasco wrote:        "We accept your proposal to not

establish a minimum quantity of purchase per year of these devices

since the market potential existing in Central and South America

has not yet been determined."       Id.    Intervenor's Exhibit I-155.

Therefore, the record contains no evidence of a contract for the

sale and purchase of 300 Duravision machines or any other number of

machines.

     37
      Because we reverse the award of license fees based on the
lack of evidence to prove with reasonable certainty that any
number of machines would have been sold, we do not reach the
issue of the amount of the license fee that Guerra agreed to pay.


                                   42
        Furthermore, the other evidence upon which MPR and Duravision

rely to show that 300 machines would have been purchased is too

conjectural to satisfy the requirement of reasonable certainty.

MPR and Duravision place considerable weight on a letter from

Alejandro Amescua to MPR, in which Amescua states that he has

"started talks with [Sr.] Ricardo Guerra ... about the possibility

of acquiring the rights to commercialize the concept Duravision in

all the countries of South America...." Id. Defendant's Exhibit D-

132.    After mentioning Guerra's "contacts," Amescua states that

"[t]he person contacted and is functioning [sic] in important

chains of supermarkets in South America, mentions at the minimum of

150 stores where [displays] could be located and at the minimum of

2 units per each store, which represent the sale of 300-400 units

the first year."       This letter is insufficient to prove with

reasonable certainty that 300 Duravision display units would have

been sold to Guerra.     It merely refers to an unnamed person who

"mentions" 150 stores where displays "could be located," and that

evidence does not provide the facts and figures which would permit

a trier of fact to determine with reasonable certainty that 300

units actually would have been sold.         See Automark of Texas v.

Discount Trophies, 681 S.W.2d 828, 830 (Tex.App.—Dallas 1984, no

writ) (observing that Texas courts which have permitted recovery of

lost profits have relied on "objective facts, figures, and data and

not upon the subjective opinions of interested parties" (citing

White    v.   Southwestern   Bell   Tel.   Co.,   651   S.W.2d   260,   262

(Tex.1983)).


                                    43
       Nor    is   Duravision's    and    MPR's     burden    satisfied   by   the

following testimony from Rodolfo Velasco:              "Q:    How many signs did

Ricardo Guerra order from M.P.R. Group?               A:   He wanted to install

three hundred signs...."          Record on Appeal, vol. 24, at 25.            The

fact that Guerra "wanted" to install three hundred Duravision signs

in    South   America   falls     short    of    proving   that   he   would   have

purchased those signs, or even that he intended to purchase them

under the terms of his agreement with MPR.                   Velasco's letter to

Guerra reflects that Guerra was unwilling to agree to purchase any

minimum number of Duravision displays, because the potential of the

South American and Central American markets was undetermined.                  See

id.     Invervenor's Exhibit I-155.             The fact that Guerra wanted to

distribute 300 machines in South America therefore does not prove

with reasonable certainty that he actually would have purchased

them.

       Nor is Duravision's and MPR's burden satisfied by a few

handwritten notes which were admitted into evidence.                      See id.

Defendant's Exhibit D-131.            These notes include the following

language:      "Mr. Guerra 1.      Has an agmt w/ 180 store chain in Col.

Arg & Ven 2.       Install 3-5 machines in ea."        We understand this note

to say that Guerra had an agreement with a chain of 180 retail

stores in Colombia, Argentina, and Venezuela to place 3-5 machines

in each store.       However, as Federal points out, Guerra did not have

the right to market Duravision displays in Colombia, see id.

Defendant's Exhibit D-134 (Guerra's contract with MPR), and the

note indicates that some of the stores were located in Colombia.


                                          44
Because the note does not indicate how many of the stores involved

in the "agreement" were located in countries where Guerra was

entitled to market Duravision displays, it does not prove with

reasonable certainty that Guerra would have bought any particular

number    of   Duravision   displays    under      his   agreement    with   MPR.

Therefore the amount of damages was not proved with reasonable

certainty.38

     Because the evidence does not show that any particular number

of Duravision signs would have been sold to Ricardo Guerra for

distribution in South America, the evidence fails to prove with

reasonable certainty any amount of lost profits based on sale to

Guerra of Duravision units.         MPR and Duravision therefore may not

recover profits which allegedly would have been earned on the sale

of Duravision signs.39      Nor may Duravision or MPR recover license

fees which     allegedly    would   have    been    paid   annually    for   each

Duravision machine sold.

     However, I would hold that MPR and Duravision may each recover


     38
      MPR and Duravision contend that "Guerra was going to put
the machines in Venezuela, not in Columbia as suggested by
Federal." However, the portions of the record which Duravision
and MPR cite provide no support for that assertion. See Record
on Appeal, vol. 23, at 169-70, 179-80.
     39
      Moore and Pflaum calculated—and the jury awarded—$1000 in
sale profits for each of 300 Duravision machines to be sold to
Guerra. The sum of $1000 profit on the sale of each machine was
based on an anticipated reduction in the price charged by Federal
for the machines—from $3100 to $2500. We have already held that
such a reduction in the price of the machines was not proved with
reasonable certainty. See supra part II.A.2.b.ii. However,
because we reverse the jury's award of sales profits on other
grounds, the lack of evidence to prove the anticipated reduction
in price does not present a basis for relief.

                                       45
lost profits based on one-half of the $225,000 franchise fee which

Guerra agreed to pay for the right to market Duravision machines in

South America.40 Guerra agreed to buy the exclusive right to market

the Duravision concept in South America for $225,000, and his

obligation to do so was not contingent upon his use of the rights

purchased.    The written agreement for Guerra to pay the franchise

fee proved with reasonable certainty that Duravision and MPR each

would have received half of that sum—$112,500.                   See Holt, 835

S.W.2d at 85;    Barbouti, 866 S.W.2d at 297;             Fleming Mfg. Co., 734

S.W.2d at 407;        Davis, 535 S.W.2d at 743.           To the extent of lost

profits based on that amount, I would therefore hold that the

jury's verdict is supported by the evidence.

                                         e

                                    Arkansas

      Duravision granted a franchise to an Arkansas company called

Duravision of America, Inc. ("the Arkansas franchisee"), which set

out to place Duravision machines in public establishments and sell

advertising on the machines.          It is undisputed that the Arkansas

franchisee    agreed     to   purchase       twenty-one    display   units    from

Duravision,     and    that   the   Arkansas     franchisee     agreed   to    pay

Duravision a six percent royalty on any revenues it earned by

selling advertising.          Pflaum calculated—and the jury awarded to

Duravision—damages for lost profits based on (1) lost sales of

twenty-one Duravision units to the Arkansas franchisee;                  and (2)


     40
      It is undisputed that MPR was to remit to Duravision
one-half of the $225,000 franchise fee to be paid by Guerra.

                                       46
royalties which would have been paid to Duravision by the Arkansas

franchisee.

      Based      on    a   per   unit    profit    of    $1000,    the   jury    awarded

Duravision $21,000 for profits lost on sales of Duravision units to

the Arkansas franchisee.             Federal does not argue that the evidence

fails to prove these lost profits with reasonable certainty.41

However, Federal does challenge Pflaum's calculations, and the

jury's award, of profits that Duravision would have earned by way

of its six percent royalty on the Arkansas franchisee's sales of

advertising.          We agree that these royalty-based profits were not

proved with reasonable certainty.

      Pflaum testified that between the last quarter of 1988 and the

end of 1991, Duravision would have earned royalties totalling

$81,367. Based on the twenty-one Duravision displays which were to

be   installed        by   the    Arkansas       franchisee,       Pflaum   calculated

royalties during the fourth quarter of 1988 and all four quarters

of 1989, and during the years 1990 and 1991.                      Pflaum figured that

the numbers of ads being shown in each display would increase

quarter-by-quarter and year-by-year:                    on average each Duravision

display would contain only twenty ads during the last quarter of

1988,      but   by    1991   each      Duravision      display    would    be   showing


      41
      Whereas profits on the sale of Duravision displays to STOC
were awarded based on an anticipated reduction in Federal's
per-unit price for displays, see supra part II.A.2.b.ii., the
profit margin of $1000 on units sold to the Arkansas franchisee
was based on a provision in the franchise agreement that
Duravision would "make the sign available to Franchisee at ...
cost plus $1,000.00 per sign." Record on Appeal, Plaintiff's
Exhibit P-48.

                                            47
thirty-six ads. Pflaum also figured that the annual revenue earned

on each ad would increase from $500 in 1988, to $566 in 1989, to

$669 in 1990, and $735 in 1991.

     We conclude that these calculations, and the damage award

based thereon, were not supported by the facts, figures, and

objective data required to prove lost profits with reasonable

certainty.   We have not found in the record, and Duravision and MPR

do not cite, any objective facts to support Pflaum's prediction

that the Arkansas franchisee would have sold twenty ads per machine

in 1988, much less thirty-six ads per machine in 1991.              Only four

contracts for the sale of advertising were actually obtained by the

Arkansas franchisee, one of which encompassed the sale of two ads.

When asked whether his "assumption of number of ads per sign" was

"based on written contracts," Pflaum responded in the negative:

"[T]hat's purely an assumption on my part based on reading Mr.

Bilgisher's Deposition42 and knowing that the people who were

running   that   franchise    were   experienced    businessmen,     spent   a

hundred thousand dollars of their own money trying to get that

business going.       They were serious people."     Second Supplementary

Record on Appeal at 141.       That is insufficient objective evidence

to prove with reasonable certainty that the Arkansas franchisee

would have sold ads in the numbers forecast by Pflaum.

     However,    as    we   mentioned,    four   contracts   were   actually

obtained by the Arkansas franchisee for the sale of ads, and I


     42
      The parties do not cite to the Bilgisher deposition, and
it is not included in the record on appeal.

                                     48
would hold that those contracts prove with reasonable certainty

that Duravision would have earned a royalty of six percent on the

sales embodied in those four agreements.        See Holt, 835 S.W.2d at

85;    Barbouti, 866 S.W.2d at 297;      Fleming Mfg. Co., 734 S.W.2d at

407;    Davis, 535 S.W.2d at 743.   The total revenue from those sales

was $5,395.00 ($999.00 + $1099.00 + $2098.00 = $5395.00), and six

percent of that sum is $323.70.     I would affirm the jury's award of

lost profits based on royalties in that amount, as well as the

award of damages based on $21,000 in profits from the sale of

Duravision units to the Arkansas franchise—which is not challenged

by Federal.    As a result, I would hold that MPR and Duravision may

recover lost profits based on revenues from Arkansas in the amount

of $21,323.70.43

       43
      We must briefly address an argument, pressed strenuously
by Federal at oral argument, which relates to all of the damages
awarded by the jury for lost profits. In the Texas Supreme
Court's recent decision in Teletron, that court held that lost
profits were not proven with reasonable certainty, and placed
considerable weight on the fact that the transactions at issue
"involve[d] the proposed sale of a new and unique product which
had never been sold before." Teletron, 877 S.W.2d at 280. The
court pointed out that "there [was] no evidence that a thermostat
like the T-2000 has ever been produced and sold by anyone," and
distinguished its prior cases permitting an award of lost
profits—Pace and Southwest Battery—on that basis. See id.
Federal contends that the same result must be reached here,
because the Duravision display machine—which was supposed to
accommodate 40 advertising frames at once, rather than only 25 or
30—was a unique product which was never successfully produced.
Although we recognize that a properly working Duravision machine
was never successfully manufactured by Federal, the record does
not reflect that the machine envisioned by the parties was so
unique that Teletron requires a wholesale denial of any lost
profits. It is undisputed that Marc Johnson got the idea for the
Duravision machine from his experience with similar machines that
he observed while working for Rollavision in California.
Furthermore, the record contains evidence of several other
companies, both in this country and abroad, which marketed a

                                    49
                                 f

      To summarize part II.A.2, I would hold that the following

revenues on behalf of Duravision were proved with reasonable

certainty:

(i)   lost profits from the sale of Duravision machines to STOC,
      equal to ($3500—price to be determined on remand) × 800


working machine similar to the Duravision display. The major
difference between the other machines and the Duravision machine
is its capacity to accommodate forty advertising frames rather
than twenty or thirty. We do not conclude, based on that
difference, that the Duravision machine was a totally unique
product or that "there was no comparable device on the market."
Id. at 277. Instead this is a case where a manufacturer
attempted, unsuccessfully, to improve on a type of machine which
had been manufactured by others.

           We also find unpersuasive Federal's argument that the
      award of lost profits damages must be reversed altogether
      because the individuals involved in MPR and Duravision had
      little experience with video display machines. The
      experience of the individuals involved is clearly an
      important factor in determining whether lost profits may be
      recovered. See id. at 280 ("The focus is on the experience
      of the persons involved in the enterprise and the nature of
      the business activity, and the relevant market.").
      Furthermore, Marc Johnson had only a few months' experience
      with Rollavision, U.S.A., Inc., and Rodolfo Velasco
      apparently had no prior experience with devices of this
      kind. However, under the facts of this case the individual
      participants' lack of experience with a particular type of
      machine is not fatal to their claim for lost profits.
      Whatever their prior experience, they were able to acquire a
      number of binding contracts and other arrangements which
      showed with reasonable certainty that certain profits would
      have been earned if not for Federal's misconduct. The
      individuals' lack of experience with video advertising
      therefore is not determinative.

           We also reject MPR's argument that the jury's damages
      award must be sustained in its entirety because MPR suffered
      harm to its credit reputation. The jury did not award
      damages for that type of harm: it accepted Moore's
      calculations, which did not include an amount for damage to
      MPR's credit reputation. Because MPR has not appealed the
      jury's verdict, the issue of damages for MPR's alleged loss
      of credit reputation is not properly before the Court.

                                50
       machines;

(ii)    $300,000 in license fees to be paid by STOC to MPR;

(iii) $87,500 from fee paid by STOC to MPR for the exclusive right
     to market the Duravision concept in Mexico;

(iv) $600,000 in lease revenues from Gran Bazar in Mexico City;

(v)    $112,500 from Guerra's franchise fee for the right to market
       the Duravision concept in South America; and

(vi) $21,323.70 from the Arkansas franchisee.

       I would also hold that the following lost revenues on behalf

of MPR were shown with reasonable certainty:

(i)    lost profits from the sale of Duravision machines to STOC,
       equal to ($3500—price to be determined on remand) × 800
       machines;

(ii)    $400,000 in license fees to be paid by STOC to MPR;

(iii) $87,500 from fee paid by STOC to MPR for the exclusive right
     to market the Duravision concept in Mexico;

(iv) $600,000 in lease revenues from Gran Bazar in Mexico City;
     and

(v)    $112,500 from Guerra's franchise fee for the right to market
       the Duravision concept in South America.

       Because   the   jury   awarded    damages   for   lost   profits   from

revenues in excess of those amounts, I would vacate the judgment

entered upon that verdict, and remand only for a determination of

the price that Federal would have sold at and the amount of lost

profits based on that price.       For reasons explained infra at part

II.B, Federal is also entitled to a new trial on the issue of the

distribution of lost profits which would have been earned from the

distribution of Duravision machines outside the United States and

Canada.    See infra part II.B.         Accordingly, I would hold that on

remand, Duravision and MPR may recover only lost profits based on

                                        51
revenues which, in my opinion, I would find were proved with

reasonable certainty.44

                                       3

      Federal also argues that the statute of frauds, Tex.Bus. &

Com.Code Ann. § 2.201(a) (Vernon 1968), bars Duravision's and MPR's

recovery of lost profits for sales of signs not agreed to in

writing.    Section 2.201(a) provides:

          Except as otherwise provided in this section a contract
     for the sale of goods for the price of $500 or more is not
     enforceable by way of action or defense unless there is some
     writing sufficient to indicate that a contract for sale has
     been made between the parties and signed by the party against
     whom enforcement is sought or by his authorized agent or
     broker. A writing is not insufficient because it omits or
     incorrectly states a term agreed upon but the contract is not
     enforceable under this paragraph beyond the quantity of goods
     shown in such writing.

Federal contends that "[t]he only agreement in writing obligates

Federal    to   supply   only   20   displays,"   and   "[t]herefore,   even

assuming Duravision and MPR proved lost profits with the requisite

proof, they would be limited to recovering profits lost only from

these 20 displays."      We disagree.

      The statute of frauds does not bar recovery on a claim of

fraud or misrepresentation which sounds in tort.           See Sloane, 825

S.W.2d at 442 (holding that statute of frauds did not bar recovery

where plaintiff alleged negligent misrepresentation, not breach of

contract);      Sibley v. Southland Life Ins. Co., 36 S.W.2d 145, 146

(Tex.1931) (holding that because the plaintiff's "cause of action

     44
      Because Texas law permits the recovery of lost profits,
and not lost revenues, see Holt, 835 S.W.2d at 83 n. 1, on remand
MPR's and Duravision's expenses, as well as their revenues, must
be determined. See infra part II.B.

                                      52
... [was] grounded in tort and not in contract ... [r]esponsibility

for the tort committed [was] not affected by the fact that the

false promise was made orally");          Turner v. PV Int'l Corp., 765

S.W.2d 455, 461 (Tex.App.—Dallas 1988) ("The statute of frauds is

not a defense to any action for damages based on fraud or breach of

fiduciary duty, both being tort actions." (citing Sibley )), writ

denied per curiam, 778 S.W.2d 865 (Tex.1989);              Inman v. Wallace,

558 S.W.2d 554, 556 (Tex.Civ.App.—Waco 1977, no writ) (" "The fact

that false representations are made in connection with a contract

which the general statute of frauds requires to be in writing does

not render it necessary that such representations shall be in

writing in order that they may sustain an action of deceit ...

where plaintiff does not seek to enforce the contract or sue for a

breach thereof.' " (citation omitted)).45

     Whether a particular claim sounds in tort or contract is not

simply a matter of the legal theory pleaded.                 "[O]ften it is

difficult in practice to determine the type of action that is

brought.   We must look to the substance of the cause of action and

not necessarily the manner in which it was pleaded."                 Jim Walter

Homes, Inc. v. Reed, 711 S.W.2d 617, 617-18 (Tex.1986);                see also

Southwestern   Bell   Tel.   Co.    v.   DeLanney,   809    S.W.2d    493,    494

(Tex.1991)   (agreeing   that      negligence   claim      "sounded    only   in

contract" because plaintiff "sought damages for breach of a duty


     45
      Krupp Organization v. Belin Communities, Inc., 582 S.W.2d
514 (Tex.Civ.App.—Houston [14th Dist.] 1979, writ ref'd n.r.e.),
upon which Federal relies, is a breach of contract case, see id.
at 516, and is therefore distinguishable.

                                     53
created under the contract");           Barbouti, 866 S.W.2d 288 (stating

that although plaintiff "alleged ... fraud and conspiracy to commit

fraud," defendants' "liability, if any, ar[ose] from failure to

comply with the ... agreement;          therefore the claim sound[ed] only

in   contract");       Collins     v.    McCombs,      511   S.W.2d    745,   747

(Tex.Civ.App.—San Antonio 1974, writ ref'd n.r.e.) ("Even if it be

conceded that an action in tort for deceit is unaffected by the

provisions of the statute of frauds, the judicial disregard of the

statute should be limited to situations in which the essence of the

action truly sounds in tort.").

     Whether a particular claim sounds in tort depends in part on

the duty alleged to have been violated:

     If the defendant's conduct ... would give rise to liability
     independent of the fact that a contract exists between the
     parties, the plaintiff's claim may also sound in tort.
     Conversely, if the defendant's conduct ... would give rise to
     liability only because it breaches the parties' agreement, the
     plaintiff's claim ordinarily sounds only in contract.

DeLanney, 809 S.W.2d at 494;        see also Lawson v. Commercial Credit

Business Loans, 690 S.W.2d 679, 681 (Tex.App.—Waco 1985, writ ref'd

n.r.e.) (holding that § 2.201 did "not insulate [the defendant]

from liability under the Deceptive Trade Practices Act for the

false and misleading statements which its employees made...."

because the evidence raised an issue whether the defendant "did

more than   merely    fail    to   perform     under    an   oral   agreement");

Keriotis    v.     Lombardo    Rental        Trust,    607    S.W.2d    44,    46

(Tex.Civ.App.—Beaumont 1980, writ ref'd n.r.e.) (holding that DTPA

action for misrepresentations failed "under the statute of frauds"

because "no attempt [was] made to establish any acts other than the

                                        54
promise to convey and the failure to do so").

      "[I]t    is   also    instructive     to   examine   the    nature   of   the

plaintiff's loss.       When the only loss or damage is to the subject

matter of the contract, the plaintiff's action is ordinarily on the

contract."      DeLanney, 809 S.W.2d at 494;          see also Keriotis, 607

S.W.2d at 46 (stating that "both the alleged misrepresentations and

the   damages      sought   support   the    conclusion    that    plaintiff    is

attempting to recover damages for failure to perform an oral

promise governed by the statute of frauds");               Collins, 511 S.W.2d

at 747 ("Where plaintiff, although casting his complaint in the

form of a cause of action for fraud, is attempting to recover

damages for the breach of the promise, it is clear that he is, in

effect, attempting to enforce the oral agreement."). " "The nature

of the injury most often determines which duty or duties are

breached.     When the injury is only the economic loss to the subject

of a contract itself the action sounds in contract alone.' "

DeLanney, 809 S.W.2d at 494 (quoting Jim Walter Homes, 711 S.W.2d

at 618).

      Under the foregoing Texas authorities, Duravision's and MPR's

fraud and DTPA claims sound in tort:             this is not a case where the

defendant's misconduct amounts to little more than breach of a

contract.     In addition to alleging that Federal failed to perform

as it had promised, Duravision and MPR alleged and proved that

Federal     made     numerous    misrepresentations        of     the   impending

production and delivery of Duravision displays which were not

provided for by agreements between Federal and either Duravision or


                                       55
MPR. Although the parties disagree as to how many display machines

Federal was contractually bound to manufacture, neither of them

contends that all of the hundreds of machines as to which the jury

found misrepresentations were provided for by an agreement between

the parties.46         Nor does the record support the conclusion that any

agreement encompassed that many machines. Furthermore, this is not

a case where "the only loss or damage is to the subject matter of

the contract," DeLanney, 809 S.W.2d at 494, since the jury awarded

damages based on lost profits from numerous Duravision signs which

were    not     provided      for   by   any       agreement   between    Federal   and

Duravision or MPR.47          The damages awarded by the jury in this case

therefore       were    not   merely     damages      for   breach   of   a   contract.

Because Duravision's and MPR's claims sound in tort rather than

contract, recovery on those claims is not defeated by the statute

of frauds.

                                               B

            Federal also contends that the magistrate judge committed

reversible error by excluding from evidence Plaintiff's Exhibits 51

and 51a. "Determinations of admissibility of evidence rest largely

within the discretion of the trial court." United States v. Gorel,

       46
      Federal contends that it only agreed to produce the 20
machines provided for in the original agreement with Duravision.
Duravision and MPR argue that the addendum to that contract
increased Federal's obligation to 100 machines every 12 months.
       47
      In almost every instance where we found that Duravision
and MPR proved their lost profits with reasonable certainty, we
so found because the display machines in question were the
subject of binding contracts. See supra part II.A.2. However,
the contracts to which we refer were not contracts between the
parties to this lawsuit.

                                           56
622 F.2d 100, 105 (5th Cir.1979), cert. denied, 445 U.S. 943, 100

S.Ct. 1340, 63 L.Ed.2d 777 (1980).           "The trial judge has wide

discretion as to relevance and materiality of evidence.                 Such

rulings will not be disturbed on appeal absent a clear showing of

an abuse of discretion."       United States v. Grimm, 568 F.2d 1136,

1138 (5th Cir.1978).        Nevertheless, we conclude that Federal's

argument has merit.

     Exhibit 51 is a written contract between Federal, Duravision,

and MPR wherein Duravision assigned to MPR the exclusive right to

purchase    Duravision    displays    from   Federal    for   distribution

everywhere in the world except the United States and Canada "[i]n

exchange for a four percent (4%) royalty on the gross amount [MPR]

receives as license fees." Exhibit 51-A is an agreement, signed by

Marc Johnson and Rodolfo Velasco, which provides that

     any net proceeds whatsoever received from MPR Group, Inc.'s
     efforts in obtaining users of the Duravision Concept in the
     world except for the United States of America and Canada shall
     be owned and distributed fifty percent (50%) to Marc E.
     Johnson, after the payment to Duravision Incorporated of a
     four percent (4%) royalty on all gross amounts received from
     license fees.

At trial counsel for Federal offered these exhibits into evidence,

and the magistrate instructed counsel that he could go into Exhibit

51 if he could "establish that was a valid, binding contract."

Counsel then elicited from John Vickers, a representative of

Duravision, an admission that nothing on the face of Exhibit 51 or

Exhibit 51-A indicated it was not a valid, binding contract.

Vickers    testified,    however,   that   neither   agreement   ever   took

effect, since the parties agreed orally that the agreements were to


                                     57
take effect only upon the acquisition of Duravision by Montello

Resources, and that takeover never happened.        The magistrate judge

thereafter excluded Exhibits 51 and 51-A from evidence.           In light

of the magistrate judge's comments and Vickers' testimony, we

believe that the magistrate judge excluded Exhibits 51 and 51-A

because he found that they did not represent binding agreements,

and thus were not relevant. See Fed.R.Evid. 401 (defining relevant

evidence);     402 (providing that evidence which is not relevant is

inadmissible).

     Federal argues that the magistrate judge abused his discretion

by sustaining Duravision and MPR's objection to Exhibits 51 and 51-

A on relevance grounds.        Federal contends that the exhibits are

relevant because Vickers' testimony that the agreements never took

effect "went at most to the weight of the agreement, not to its

admissibility."    We agree.

     As Vickers conceded at trial, nothing on the face of the

agreements suggests that they were not to take effect until the

completion of the Montello takeover. Therefore, by ruling that the

agreements were not effective, the magistrate judge improperly

added to the terms of the agreement, based on parol evidence.

Texas' parol evidence rule provides:       "When parties have concluded

a valid integrated agreement with respect to a particular subject

matter, [that] rule precludes the enforcement of inconsistent prior

or contemporaneous agreements."      Hubacek v. Ennis State Bank, 159

Tex. 166, 317 S.W.2d 30, 31 (1958);        see also Tripp Village Joint

Venture   v.   MBank   Lincoln   Centre,   N.A.,   774   S.W.2d   746,   749


                                    58
(Tex.App.—Dallas       1989,      writ     denied)      (stating     that       extrinsic

evidence is inadmissible to "supplement" the terms of a written

instrument that on its face is complete and unambiguous);                                 14

Tex.Jur.3d Contracts § 224 (1981) ("A contract takes effect from

the time the parties agree on its terms."). The magistrate judge's

conclusion that Exhibits 51 and 51A were ineffective, and thus

irrelevant, was therefore premised on a misapplication of Texas

law, and the magistrate judge abused his discretion by excluding

those exhibits from evidence.

      Duravision      and   MPR    argue    that      even    if   the    exclusion       of

Exhibits   51   and    51A     was     error,   it      was   harmless         error,    see

Fed.R.Evid. 103 ("Error may not be predicated upon a ruling which

admits or excludes evidence unless a substantial right of the party

is   affected...."),        because      Plaintiff's      Exhibit        55,    which    was

admitted   into    evidence,         referred      to    an    agreement        providing

Duravision a four percent royalty on MPR's profits.                       That argument

is unpersuasive.       Exhibit 55 does not mention the agreement found

in Plaintiff's Exhibit 51A, which entitled Marc Johnson to half of

MPR's profits after Duravision's four percent royalty.                                  That

agreement allocated forty-eight percent of all profits earned on

Duravision displays outside the U.S.A. and Canada to Johnson, who

was not awarded damages by the jury, and who is not a party to this

appeal.    Had the jury seen that agreement and regarded it as a

binding contract, it should have awarded substantially less damages

for lost profits to MPR and Duravision.                  Therefore, the admission

of   Plaintiff's   Exhibit        55     does   not     render     the    exclusion      of


                                           59
Plaintiff's    Exhibit     51A    harmless.48        Federal   is   entitled    to

reversal, and to a new trial on the issue of lost profits which

would have been affected by the agreement in Exhibit 51A, i.e. lost

profits on Duravision machines which would have been distributed

outside the United States and Canada.                   On remand, if it is

determined that Exhibits 51 and 51A represent a binding agreement,

the lost profits awarded to Duravision and MPR should be reduced as

demonstrated by the distribution specified in that agreement.

                                        C

      Federal next argues that the award of $9,000,000 in punitive

damages to Duravision and MPR must be reversed because punitive

damages may only be awarded where the claimant has suffered a

distinct injury in tort, whereas in this case Duravision's and

MPR's damages flow solely from Federal's breach of the Display

Sales Agreement.       "Punitive damages are not recoverable for breach

of contract.     The party seeking punitive damages must obtain at

least one finding of an independent tort with accompanying actual

damages."      Texas    Nat'l    Bank   v.   Karnes,    717    S.W.2d   901,    903

(Tex.1986); see also Bellfonte Underwriters Ins. Co. v. Brown, 704

S.W.2d 742, 745 (Tex.1986) (referring to "the basic principles"

that "punitive damages are not awarded for breach of contract," and

"the award of damages in tort is a prerequisite to recovery of

punitive damages").         "If    th[e]     issue   sounds    in   contract,   no


     48
      Because we hold that Federal is entitled to reversal based
on the exclusion of Exhibit 51A, we do not reach the question
whether the admission of Plaintiff's Exhibit 55 renders the
exclusion of Exhibit 51 harmless.

                                        60
punitive damages should [be] awarded."         Karnes, 717 S.W.2d at 903.

Because we have already concluded that Duravision's and MPR's

claims sound in tort, rather than contract, see supra part II.A.3,

we   reject   Federal's   attack   on    the   jury's   award   of   punitive

damages.49    Because we remand for retrial of the actual damages

awarded, however, we also remand for retrial of the extent to which

Duravision and MPR are entitled to punitive damages.50

                                   III

      For the foregoing reasons, I would VACATE the judgment of the

district court and REMAND only in part.           However, because Judges

Garwood and Head would remand for a new trial as to all damages,

actual and exemplary, see Garwood, J., concurring in part and

dissenting in part, infra,51 we VACATE the judgment of the district

court and REMAND for a new trial consistent with the opinion of the

Court.52

     GARWOOD, Circuit Judge, in which HEAD, District Judge, joins,
concurring in part and dissenting in part:

      49
      Federal also contends that the magistrate judge erred in
awarding prejudgment interest. Because we vacate the judgment
and remand for a new trial on the issue of damages, we do not
review the award of prejudgment interest.
      50
      Alamo Nat'l Bank v. Kraus, 616 S.W.2d 908, 910 (Tex.1981)
(requiring a reasonable ratio between actual and punitive
damages); Southwestern Investment Co. v. Neeley, 452 S.W.2d 705,
707 (Tex.1970) ("[T]he amount of exemplary damage should be
reasonably proportioned to the actual damages found.").
      51
      Although I am sympathetic with Judges Garwood and Head's
position on retrial, I believe that Part II.A.2 is consistent
with Texas law and does not require a new trial on all damages
issues.
      52
      See supra note 1 for a delineation of those parts
constituting the opinion of the Court.

                                    61
      I concur in parts I, II.A.1, II.A.3., II.B. and II.C. of Judge

Garza's thorough opinion.          I also join in those portions of part

II.A.2.    holding   that,   for    the       reasons    there     stated,   various

specific categories of claimed lost future revenues may not be

recovered    because   the   evidence         does   not     establish     them   with

reasonable    certainty.      Although          I    agree    with   the     ultimate

determination that the evidence suffices to adequately establish

that DURAVISION and MPR suffered some recoverable lost profits, in

my view the only practical and just course is to order a new trial

as to all damages, actual and exemplary.                The jury's actual damage

findings were not divided by category but rather consisted only of

one lump sum figure for each plaintiff, $3,995,000 for DURAVISION

and   $4,750,000     for   MPR,     in    response       to    a   single    special

interrogatory.53     Nothing else in the verdict provides any basis on

which to divide or allocate the damage award.                        Judge Garza's

opinion demonstrates that less than a third of each plaintiff's

lump sum actual damage award is sustainable, and that the entirety

of each punitive damage award must be retried.54                   All significant

      53
      The punitive damages were similarly awarded each plaintiff
in a single lump sum ($4.5 million each) in response to a single
interrogatory.
      54
      I do not necessarily agree with all those portions of part
II.A.2. as find various categories of claimed lost future
revenues adequately established. In determining whether the
evidence suffices to allow a finding that these items were
established with reasonable certainty, I would give more weight
to the newness and lack of profit experience of the businesses
involved, both that of the plaintiffs themselves and STOC, the
inexperience of their executives and owners in both this type of
business and in the foreign markets concerned, the lack of a
track record for this or similar products in those foreign
markets, the paucity of evidence as to the financial

                                         62
categories of claimed lost profits were hotly disputed and none is

established as a matter of law.     In these circumstances, a full

retrial on damages is plainly called for.




responsibility of STOC and Guerra, the substantial differences
between the markets (and business practices) in the foreign
nations concerned and those in the United States, and the more
uncertain and changing nature of the former. I do not ultimately
resolve these concerns as I believe a full new trial—at which the
evidence may be different—on damages is required. I do agree
with Judge Garza that "the absence of evidence that Federal was
contractually bound to produce the hundreds of machines which
formed the basis of the jury's verdict [or that such machines
were available at the requisite price elsewhere] calls into
question the certainty of the lost profits which the jury found."
See supra note 22.

                               63